Case 18-05656   Doc 42   Filed 03/13/20 Entered 03/13/20 18:19:07   Desc Main
                           Document     Page 1 of 6
Case 18-05656   Doc 42   Filed 03/13/20 Entered 03/13/20 18:19:07   Desc Main
                           Document     Page 2 of 6
Case 18-05656   Doc 42   Filed 03/13/20 Entered 03/13/20 18:19:07   Desc Main
                           Document     Page 3 of 6
Case 18-05656   Doc 42   Filed 03/13/20 Entered 03/13/20 18:19:07   Desc Main
                           Document     Page 4 of 6
Case 18-05656   Doc 42   Filed 03/13/20 Entered 03/13/20 18:19:07   Desc Main
                           Document     Page 5 of 6
Case 18-05656   Doc 42   Filed 03/13/20 Entered 03/13/20 18:19:07   Desc Main
                           Document     Page 6 of 6
